Opinion by
Ervin, J.,
In this unemployment compensation case the bureau, the referee and the board all concluded that the appellant’s unemployment was due to her being discharged for willful misconduct connected with her work and that she was therefore disqualified from receiving benefits under §402(e) of the Unemployment Compensation LaAV, 43 PS §802(e).
Appellant was last employed as a cleaner, her last day of work being July 17, 1961. In May 1961 she became ill and presented to her employer a doctor’s certificate dated May 4, 1961, which stated that she would be unable to Avork for several days. However, she failed to report from May 4 to 24, 1961, inclusive. During the month of April 1961 she was found sleeping while on duty. She was again absent from work from July 17 until August 22, 1961, when she called her employer and was informed that because of her excessive absences she had been replaced. She did present *641some doctor’s certificates but they did not justify ber excessive absenteeism.
Tbe record sufficiently supports tbe findings and conclusion of tbe board.
Decision affirmed.